                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    PETER JOHN ARENDAS, #36554,                        Case No. 19-cv-03606-CRB (PR)
                                   8                   Plaintiff,
                                                                                           ORDER OF DISMISSAL
                                   9            v.

                                  10    CPL. CARDELL, et al.,
                                  11                   Defendant(s).

                                  12          On October 2, 2019, the court dismissed with leave to amend plaintiff’s pro se complaint
Northern District of California
 United States District Court




                                  13   for damages under 42 U.S.C. § 1983 alleging that in February 2019, while he was incarcerated at

                                  14   the Humboldt County Jail (HCJ) in Eureka, HCJ officials (1) unlawfully extradited him to

                                  15   Washington state and (2) interfered with litigation he had pending in California state court. The

                                  16   court explained what deficiencies plaintiff needed to correct to state cognizable claims for

                                  17   damages under § 1983 and afforded him 28 days to do so. The court made clear that “[f]ailure to

                                  18   file a proper amended complaint within the designated time will result in the dismissal of this

                                  19   action.” ECF No. 6 at 4.

                                  20          More than two weeks have passed since plaintiff’s amended complaint was due and

                                  21   plaintiff has filed neither an amended complaint nor a request for an extension of time to do so.

                                  22   This action is DISMISSED and the clerk is directed to close the file.

                                  23          IT IS SO ORDERED.

                                  24   Dated: November 15, 2019

                                  25                                                   ______________________________________
                                                                                       CHARLES R. BREYER
                                  26                                                   United States District Judge

                                  27

                                  28
                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        PETER JOHN ARENDAS,
                                   7                                                          Case No. 3:19-cv-03606-CRB
                                                       Plaintiff,
                                   8
                                                v.                                            CERTIFICATE OF SERVICE
                                   9
                                        CARDELL, et al.,
                                  10
                                                       Defendants.
                                  11

                                  12
Northern District of California




                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
 United States District Court




                                  13
                                       District Court, Northern District of California.
                                  14

                                  15
                                              That on November 15, 2019, I SERVED a true and correct copy(ies) of the attached, by
                                  16
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  17
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  18
                                       receptacle located in the Clerk's office.
                                  19

                                  20   Peter John Arendas ID: #36554
                                       Shasty County Jail
                                  21   1655 West St.
                                       Redding, CA 96001
                                  22

                                  23
                                       Dated: November 15, 2019
                                  24                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  25

                                  26                                                      By:________________________
                                                                                          Lashanda Scott, Deputy Clerk to the
                                  27
                                                                                          Honorable CHARLES R. BREYER
                                  28
                                                                                          2
